— Appeal by defendant from a judgment of the Supreme Court, Suffolk County (D’Amaro, J.), rendered May 17, 1984, convicting him of attempted assault in the second degree and driving while impaired, upon a jury verdict, and sentencing him as a second felony offender to an indeterminate term of IV2 to 3 years’ imprisonment on the attempted assault charge and to a conditional discharge and fine for the offense of driving while impaired.
Judgment affirmed. This case is remitted to the Supreme Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (subd 5).
Attempted assault in the second degree was properly charged as a lesser included offense of attempted assault in the first degree (see People v Glover, 57 NY2d 61). Titone, J. P., Lazer, Bracken and Boyers, JJ., concur.